Title: From Thomas Jefferson to Samuel Conover, 23 December 1807
From: Jefferson, Thomas
To: Conover, Samuel


                        
                            Washington Dec. 23. 07.
                        
                        Th: Jefferson presents his compliments to Doctr. Conover and his thanks for the memoir he has been so kind as
                            to inclose him, and which he has read with satisfaction. it is always pleasing to see the discoveries in science applied
                            to the advancement of the arts, or of the useful or ornamental purposes of life. he salutes Doctr. Conover with
                        respect.
                    